Case 1:19-cv-05219-AT-DCF Document 128 Filed 06/17/21 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

CBI CAPITAL LLC, DOC #:
DATE FILED: 6/17/2021

Plaintiff-Counterclaim Defendant,

 

-against-

19 Civ. $219 (AT)

MIKE MULLEN and MIKE MULLEN ENERGY
EQUIPMENT RESOURCE, INC., ORDER

Defendants-Counterclaim Plaintiffs
MIKE MULLEN ENERGY EQUIPMENT
RESOURCE, INC.,

 

Third-Party Plaintiff,
-against-

EVAN CLAAR,

 

Third-Party Defendant
ANALISA TORRES, District Judge:

 

In light of the default judgment entered by the Court on June 17, 2021, Plaintiff's motion
for summary judgment is dismissed without prejudice as moot. See DISH Network L.L.C. v.
Scott, No. 11 Civ. 500, 2012 WL 4464751, at *5 (W.D.N-Y. Sept. 25, 2012).

The Clerk of Court is directed to terminate the motion at ECF No. 104.

SO ORDERED.
Dated: June 17, 2021 | C
New York, New York ANALISA TORRES
United States District Judge

 
